COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00332-CV


Tim Bilbrey and Chuck Hall                §    From the 158th District Court

                                          §    of Denton County

v.                                        §    (2013-20561-158)

                                          §    March 12, 2015

Ryan Williams                             §    Opinion by Justice Dauphinot

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed and the case is remanded to the trial court to dismiss Ryan

Williams’s claims and to consider any other relief to which Tim Bilbrey and Chuck

Hall may be entitled, including an award of costs, attorney’s fees, and sanctions.

      It is further ordered that Appellee Ryan Williams shall pay all of the costs of

this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Lee Ann Dauphinot_____________
                                        Justice Lee Ann Dauphinot